DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 23 recites “the event”; claim 2, line 3 recites “the temperature”; claim 7, lines 1-2 recites “the magnitude”.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does substantially cylindrical mean that a deviation in roundness of 1, 2, 5, 10 or 15% is acceptable?  The recited vague language fails to clearly set forth the scope of the claims, rendering them indefinite.
Claims 3-6, 8 and 9 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Herzog (US 2014/0098835) in view of Smrke (US 5,951,900), Broders (US 2012/0132642), Cole (US 6,172,608) and Mohalik (US 2007/015828) as evidenced by Harden (US 3,742,178).
With respect to the limitations of claim 1, Herzog teaches an assembly, comprising: a magnetic induction heater (Fig 2, cooking hob 18, cooking zones 20, 0044, 0053, induction heating elements) comprising an upstanding housing having a sidewall and a top wall, and a work coil within the housing and operable to generate an alternating magnetic field (the assembly of Herzog inherently having a housing and work coil as evidenced by Harnden, Figures 1, 4, induction coil 36, counter 22, substructure 24, Col 6); and a dome including a body presenting a central section (Fig 9, lid 30, 0065), said dome removably positioned on said heater (20) with said central section adjacent said housing top wall and with said skirt adjacent said sidewall (as disclosed by Harden); said dome central section having a temperature sensor (Figs 1, 9, temperature sensor 10, seventh position 48 for the SAW temperature sensor 10,  0041, 0067) including - a transponder including a transponder antenna and a circuit (Fig 1, circuit shown on temperature sensor 10) operably coupled with the transponder antenna (Fig 1, sensor antenna 12, 0041), said circuit operable to extract energy from electromagnetic signals received by said transponder antenna, and to generate transponder reply signals containing reply information (0042).
Herzog discloses the claimed invention except for the dome having a peripheral skirt depending from said central section; said central section having an induction-heatable component, so that operation of said work coil will inductively heat said 
However, Smrke discloses the dome having a peripheral skirt (Figs 1, 2, lid 3 with peripheral skirt not labeled) having depending from said central section is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog having a dome with the dome having a peripheral skirt of Smrke for the purpose of providing a known skirt configuration that allows for ease of assembly with a lower body portion.  
Additionally, Broders discloses said central section having an induction-heatable component (Fig 1, 0015, target 25 is made from an electrically conductive material and preferably a ferromagnetic material), so that operation of said work coil (Fig 1, coil 52, 0018) will inductively heat said component is known in the art.  It would have been obvious one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog in view of Smrke having a dome central portion with said central section having an induction-heatable component, 
Moreover, Cole also discloses the transponder including a transponder antenna (Figs 1, 2, interrogator 1, antenna 2, Col 5), and a parasitic antenna (Figs 1, 2, parasitic antenna 6, 11, Col 5) having an impedance value (Figs 1, 2, inductance L2, Col 5) and operable to be excited by said transponder reply signals in order to generate parasitic antenna reply signals containing said reply information (Fig 2, Col 5, Lines 57-61), said transponder antenna and said parasitic antenna being in proximity and electromagnetically coupled (Fig 2, electromagnetic path 14, 16, Col 5) when said electromagnetic signals are received is known in the art.  Cole teaches the transponder including a transponder antenna, and a parasitic antenna having an impedance value and operable to be excited by said transponder reply signals in order to generate parasitic antenna reply signals containing said reply information, said transponder antenna and said parasitic antenna being in proximity and electromagnetically coupled when said electromagnetic signals are received has the advantage of providing a known configuration for enhancing transfer of power between an interrogator and a receiving antenna (Abstract, Col 2, Lines 45-60).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog in view of Smrke and Broders having a transponder and transponder antenna with the transponder including a transponder antenna, and a parasitic antenna having an impedance value and operable to be excited by said transponder reply signals in order to generate parasitic antenna reply signals containing said reply information, said transponder antenna and said parasitic 
Furthermore, said parasitic antenna including a temperature-sensitive transducer operable to change the impedance value of the parasitic antenna in the event that said component reaches a predetermined temperature, to thereby change a detectable parameter of said parasitic antenna reply signals is known in the art.  Mohalik, for example, discloses an antenna (Fig 1, antenna portion 17, 0030) including a temperature-sensitive (0032, temperature sensor may close the switch when a predetermined temperature threshold is passed) transducer (Fig 1, switch bar 16, 0029) operable to change the impedance value of the parasitic antenna in the event that said object reaches a predetermined temperature, to thereby change a detectable parameter of said parasitic antenna reply signals (0014, 0018).
Mohalik teaches said parasitic antenna including a temperature-sensitive transducer operable to change the impedance value of the parasitic antenna in the event that said component reaches a predetermined temperature, to thereby change a detectable parameter of said parasitic antenna reply signals has the advantage of providing a known antenna switch configuration that enables radio communication based on a temperature threshold (0010, 0018, 0032).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog in view of Smrke, Broders and Cole having a wireless temperature sensor and parasitic antenna with said parasitic antenna including a temperature-sensitive transducer operable to change the impedance value 
With respect to the limitations of clam 2, Herzog in view of Smrke, Broders, Cole and Mohalik discloses said temperature-sensitive transducer (as disclosed by Mohalik) of said parasitic antenna (as disclosed by Cole) being thermally coupled with said induction-heatable component (as disclosed by Broders) in order to sense the temperature of the component.
With respect to the limitations of claim 4, Herzog in view of Smrke, Broders, Cole and Mohalik discloses said transducer selected from the group consisting of a temperature-sensitive switch (Mohalik, 0032, temperature sensor may close the switch when a predetermined temperature threshold is passed), an electrically conductive trace formed of positive temperature coefficient ink, and combinations thereof.
With respect to the limitations of claim 5, Herzog in view of Smrke, Broders, Cole and Mohalik discloses said transponder antenna (Cole, interrogator 1, antenna 2) and said parasitic antenna (parasitic antenna 6) operable to receive interrogating electromagnetic signals (Cole, Col 5, Lines 40-65).
With respect to the limitations of claims 3 and 6, Broders discloses said induction-heatable component comprising an induction-heatable layer (target 25, 0015) and a layer of heat-retentive material (Fig 1, heat spreader 24, 0015).  Mohalik discloses a temperature sensitive transducer, operable to change the impedance value of the parasite antenna (as disclosed by Cole) at a predetermined temperature.  Herzog 
With respect to the limitations of claim 7, Cole discloses a parasitic antenna. Mohalik discloses said detectable parameter comprising the magnitude of said antenna reply signals (0032, temperature sensor may close the switch when a predetermined temperature threshold is passed).
With respect to the limitations of claim 8, Herzog discloses said transponder (Fig 1, transponder circuit) and antenna (sensor antenna 12) being mounted on a common substrate (common substrate, indicted by 10).  Cole discloses a parasitic antenna.
With respect to the limitations of claim 9, Cole discloses said transponder antenna and said parasitic antenna being coupled by mutual inductance (Fig 1, mutual inductance M2, Col 5).
With respect to the limitations of claim 10, the distance between said transponder (Fig 1, transponder circuit) and antenna (sensor antenna 12) being fixed.  Cole discloses a parasitic antenna.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Herzog (US 2014/0098835) in view of Smrke (US 5,951,900), Broders (US 2012/0132642), Cole (US 6,172,608) and Mohalik (US 2007/015828) as applied to claim 1, further in view of Moon (US 2012/0152932).
With respect to the limitations of claim 11, Herzog in view of Smrke, Broders, Cole and Mohalik discloses the claimed invention except for said housing being substantially cylindrical in shape.  However, Moon discloses said housing being substantially cylindrical in shape (Figs 1, 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog in view of Smrke, Broders and Cole having a housing with said housing being substantially cylindrical in shape of Moon for the purpose of forming the housing in a known shape that is suitable for an induction cooktop.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being obvious over Herzog (US 2014/0098835) in view of Smrke (US 5,951,900), Broders (US 2012/0132642) and Harden (US 3,742,179).
With respect to the limitations of claim 12, Herzog teaches an assembly comprising: a magnetic induction heater (Fig 2, cooking hob 18, cooking zones 20, 
Herzog discloses the claimed invention except for the dome having a peripheral skirt depending from said central section; said central section having an induction-heatable component therein, so that operation of said work coil will inductively heat said component; said interrogator positioned in a second housing laterally spaced relationship to said first housing.
However, Smrke discloses the dome having a peripheral skirt (Figs 1, 2, lid 3 with peripheral skirt not labeled) having depending from said central section is known in 
Additionally, Broders discloses said central section having an induction-heatable component (Fig 1, 0015, target 25 is made from an electrically conductive material and preferably a ferromagnetic material), so that operation of said work coil (Fig 1, coil 52, 0018) will inductively heat said component is known in the art.  It would have been obvious one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog in view of Smrke having a dome central portion with said central section having an induction-heatable component, so that operation of said work coil will inductively heat said component of Broders for the purpose of accurately detecting a temperature of target location (0019).
Moreover, Harden discloses said interrogator (Figs 1, 2, 4, temperature signal processing circuit 45, temperature receiving unit 50, Col 8) positioned in a second housing (Fig 1, panel 26, Col 6) laterally spaced relationship to said first housing (Fig 1, counter 22, substructure 24, Col 6) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog having an induction heater in a first housing and interrogator silent to a second housing with said interrogator positioned in a second housing laterally spaced relationship to said first housing of Harden for the 
With respect to the limitations of claim 15, Harden discloses said interrogator assembly antenna (as disclosed by Herzog and Cole) elevated within said second housing (Harden, figures 1, 2, 4).

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Herzog (US 2014/0098835) in view of Smrke (US 5,951,900), Broders (US 2012/0132642) and Harden (US 3,742,179) as applied to claim 12, further in view of Cole (US 6,172,608).
With respect to the limitations of claim 13, Herzog in view of Smrke, Broders and Harden discloses the claimed invention except for said interrogator assembly including a RFID antenna.  However, Cole discloses said interrogator assembly including a RFID antenna (Fig 2, antenna 2, Col 5) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog having an interrogator assembly with said interrogator assembly including a RFID antenna of Cole for the purpose of providing a known wireless communication means for sending a receiving signals (Col 5, Lines 5-15).

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Herzog (US 2014/0098835) in view of Smrke (US 5,951,900), Broders (US 2012/0132642) and Harden (US 3,742,179) as applied to claim 12, further in view of Cole (US 6,172,608) and Mohalik (US 2007/015828).
With respect to the limitations of claim 14, Herzog teaches said temperature sensor comprising: a transponder including a transponder antenna (Fig 1, sensor antenna 12, 0041) and a circuit (Fig 1, circuit shown on temperature sensor 10) operably coupled with the transponder antenna, said circuit operable to extract energy from electromagnetic signals received by said transponder antenna, and to generate transponder reply signals containing reply information (0042), said transponder antenna (12) operably coupled with said interrogator assembly (Fig 1, reader 14, reader antenna 16).  Herzog in view of Smrke, Broders and Harden discloses the claimed invention except for said temperature sensor comprising: a parasitic antenna having an impedance value and operable to be excited by said transponder reply signals in order to generate parasitic antenna reply signals containing said reply information, said transponder antenna and said parasitic antenna being in proximity and electromagnetically coupled when said electromagnetic signals are received, said parasitic antenna including a temperature-sensitive transducer operable to change the impedance value of the parasitic antenna in the event that said component reaches a predetermined temperature, to thereby change a detectable parameter of said parasitic antenna reply signals.
However, Cole also discloses said temperature sensor comprising a parasitic antenna (Figs 1, 2, parasitic antenna 6, 11, Col 5) having an impedance value (Figs 1, 2, inductance L2, Col 5) and operable to be excited by said transponder (Figs 1, 2, interrogator 1, antenna 2, Col 5) reply signals in order to generate parasitic antenna reply signals containing said reply information (Fig 2, Col 5, Lines 57-61), said transponder antenna and said parasitic antenna being in proximity and 
Additionally, said parasitic antenna including a temperature-sensitive transducer operable to change the impedance value of the parasitic antenna in the event that said component reaches a predetermined temperature, to thereby change a detectable parameter of said parasitic antenna reply signals is known in the art.  Mohalik, for example, discloses an antenna (Fig 1, antenna portion 17, 0030) including a temperature-sensitive (0032, temperature sensor may close the switch when a predetermined temperature threshold is passed) transducer (Fig 1, switch bar 16, 0029) operable to change the impedance value of the parasitic antenna in the event that said object reaches a predetermined temperature, to thereby change a detectable parameter of said parasitic antenna reply signals (0014, 0018).
Mohalik teaches said parasitic antenna including a temperature-sensitive transducer operable to change the impedance value of the parasitic antenna in the event that said component reaches a predetermined temperature, to thereby change a detectable parameter of said parasitic antenna reply signals has the advantage of providing a known antenna switch configuration that enables radio communication based on a temperature threshold (0010, 0018, 0032).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the magnetic induction heater of Herzog in view of Smrke, Broders, Harden and Cole having a wireless temperature sensor and parasitic antenna with said parasitic antenna including a temperature-sensitive transducer operable to change the impedance value of the parasitic antenna in the event that said component reaches a predetermined temperature, to thereby change a detectable parameter of said parasitic antenna reply signals of Mohalik for the purpose of providing a known antenna switch configuration that enables the radio communication based on a temperature threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/16/2021